UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31,2013 CABLEVISION SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 1-14764 No. 11-3415180 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) CSC HOLDINGS, LLC (Exact name of registrant as specified in its charter) Delaware No. 1-9046 No. 27-0726696 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1111 Stewart Avenue Bethpage, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(516) 803-2300 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. Zachary W. Carter, a member of the boards of directors of Cablevision Systems Corporation and CSC Holdings, LLC, has informed the companies that he will resign from both boards, effective January 7, 2014. The notices of his resignations followed the announcement of Mr. Carter's appointment as the Corporation Counsel of The City ofNew York. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABLEVISION SYSTEMS CORPORATION (Registrant) By: /s/ Victoria M. Mink Name: Victoria M. Mink Title: Senior Vice President, Controller and Principal Accounting Officer CSC HOLDINGS, LLC (Registrant) By: /s/ Victoria M. Mink Name: Victoria M. Mink Title: Senior Vice President, Controller and Principal Accounting Officer Dated:January 7, 2014 3
